Title: From Benjamin Franklin to Thomas Digges, 17 November 1779
From: Franklin, Benjamin
To: Digges, Thomas


Dear sir
Nov. 17. 1779.
I received yours of the 30th. past: I suspect that several of mine to you and Mr. H. have been stopped in the Post-Office here since the mail ceased going by Calais, for want of Being frank’d here, which I did not till lately know was necessary. I shall inclose you the next Post a Copy of one I wote to Mr. B. which by yours it seem he had not received. I sent Copies of others to M. H. by M. Luard. I am surpriz’d that the Passport for the Cartel was not received, as I think the Pacquet containing it must have been frank’d.— But let not the Miscarriage of that Paper prevent her sailing for assuredly no Advantage will be taken from the want of it, the same having been regularly issued, signed by the king and the High Admiral, &c. supposing that it must arrive, I have not applyed for another.
Your Drafts on G. was approved by me the 2d. of October, accepted by him the 8th. but was not presented for Payment till the 28th. when it was duly paid. I have not yet received your acct. which you have several times mentioned of the Books sent to Holland &c.— By the way is there not a sum of 20. or 25. Pounds due from you to me on Account of a Bill of yours paid twice.

I have just received Advice of a Boat arrived in france with 6. Prisoners escaped from Mill Prison. They Say Capt. Conyngham, Capt. Calef and Lieut. Arnold escaped at the Same time.— If true I hope soon to see them here.
The Two Loan Office Bills you sent me are good. I have accepted them, and an order goes by this Post to Mr. Ls. Teissier old Broad street London from Mr. G. to pay you the Money. I suppose there is some small Deduction arising from the Exchange. Mr. Luard is gone, and the Departure of Mr. Walpole is uncertain which makes me take this Method that you may sooner be possess’d of the Cash for the Relief of the Poor Prisoner.
I wonder my Letter to Mr. Bridgen was not received. I find I sent it by the Same sure Conveyance that brought his to me.
I know nothing of Mr. I——d’s Intention in going to Ama. He Leaves his family here. If you please you may mention in your next what you hear of it. I wonder my friend Mr. T. has never written me a Line Since his arrival in Europe, nor communicated to me a Syllable of the Whisper he brought over. I take this a Little amiss, Please to tell him so. I Sent him a Letter from his Lady by Mr. Luard, who said he would Endeavour to find him, the Letter having no particular Direction. Continue to do good and Enjoy the Pleasure of it. Yours affectionate &c.
N. A
Tell Mr. H. I will carefully consider his of June 29. of which I have now receiv’d a Copy; & send an Answer next Post.
Mr. Digges.

